DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/23/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-26
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-26
Currently rejected claims: 1-26
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. 2007/0224265 A1).
Regarding claim 1, Hara et al. discloses a powdered nutritional product ([0027], [0045]) comprising at least 15 wt.% of a branched-chain amino acid ([0028]) and a sugar alcohol ([0031], [0032]), wherein a weight ratio of the amino acid to the sugar alcohol is from 7:1 to 40:1 ([0028], where the amino acid is present in an amount of 10-80%; [0029], where an additional component is present in a minimum amount of 1%; and [0027], [0033], where the sugar alcohol is an optional component that may thus be present in an amount ranging from 0% to about 89%, thus resulting in an exemplary ratio of amino acid to the sugar alcohol of 45%:4.5%, or 10:1).
Hara et al. does not explicitly disclose the product as exhibiting improved dissolution of the branched-chain amino acid compared with a product that lacks sugar alcohol when the claimed protocol is performed.
However, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The claimed product and the product of Hara et al. are substantially identical in composition. As such, to the extent the claimed composition exhibited the claimed dissolution characteristics, the product of Hara et al. would likewise exhibit such characteristics due to such features effectively being inherent attributes of the composition. The claimed product is thus considered obvious in light of Hara et al. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the specifically-claimed dissolution protocol. Accordingly, such dissolution properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 2, Hara et al. discloses the weight ratio of the branched-chain amino acid to the sugar alcohol as being from 10:1 to 30:1 ([0027]-[0029], [0033], according to the rationale discussed previously in relation to claim 1).
As for claim 3, Hara et al. discloses the sugar alcohol as being xylitol, sorbitol, or erythritol ([0032]).
As for claim 5, Hara et al. discloses the branched-chain amino acid as being at least one of leucine, isoleucine, and valine ([0028]).
As for claim 6, Hara et al. discloses the branched-chain amino acid as comprising leucine, isoleucine, and valine ([0028]).
As for claim 7, Hara et al. discloses the branched-chain amino acid as being in the form of a free amino acid ([0028]).
As for claim 9, Hara et al. discloses the product as additionally comprising 20-50 wt.% wt. carbohydrate ([0032]; [0028], where the amino acid is present in an amount of 10-80%; [0029], where an additional component is present in a minimum amount of 1%; and [0027], [0033], where the sugar alcohol and carbohydrates are optional components that may thus be present in total amounts ranging from 0% to about 89%, thus resulting in a potential carbohydrate concentration that falls with the claimed range of 20-50 wt.%, e.g., 45% amino acid, 4.5% palatinose, 4.5% sugar alcohol, and 46% carbohydrate).
As for claim 10, Hara et al. discloses the carbohydrate as being sucrose, glucose, lactose, or fructose ([0032]).
As for claim 11, Hara et al. discloses the product as further comprising an electrolyte that is calcium or magnesium ([0034]).
As for claim 12, Hara et al. discloses the product as further comprising an acidulant that is citric acid, malic acid, or tartaric acid ([0036]).
As for claims 13 and 14, Hara et al. discloses the product as comprising 20-60 wt.% (claim 13) and 30-55 wt.% (claim 14) of the branched-chain amino acid ([0028]).
Claims 4, 8 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. 2007/0224265 A1) in view of Prakash et al. (U.S. 2007/0116823 A1).
Regarding claim 4, Hara et al. discloses a powdered nutritional product ([0027], [0045]) comprising at least 15 wt.% of a branched-chain amino acid ([0028]) and a sugar alcohol ([0031], [0032]), wherein a weight ratio of the amino acid to the sugar alcohol is from 7:1 to 40:1 ([0028], where the amino acid is present in an amount of 10-80%; [0029], where an additional 
Hara et al. does not explicitly disclose the sugar alcohol as being myo-inositol.
However, Prakash et al. discloses a similar composition that may comprise branched-chain amino acids and sugar alcohol, wherein the sugar alcohol may be inositol ([0834]).
It would have been obvious to one having ordinary skill in the art to use myo-inositol as the sugar alcohol in the product of Hara et al. First, Hara et al. discloses broadly that the sugar alcohol may be any of a number of exemplary alcohols “and the like” ([0032]), which would prompt a skilled practitioner to consult Prakash et al. for further instruction regarding suitable sugar alcohols. Since Prakash et al. teaches that inositol may be used in similar types of compositions and is taught as being an alternative to all the sugar alcohols taught as being exemplary in Hara et al., a skilled practitioner would find the use of myo-inositol (i.e., inositol) in the product of Hara et al. to be obvious.
Hara et al. also does not explicitly disclose the product as exhibiting improved dissolution of the branched-chain amino acid compared with a product that lacks myo-inositol when the claimed protocol is performed.
However, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The claimed product and the product of Hara et al. are substantially identical in composition. As such, to the extent the claimed composition exhibited the claimed dissolution characteristics, the product of Hara et al. would likewise exhibit such characteristics due to such 
Regarding claim 8, Hara et al. effectively discloses the product of claim 1.
Hara et al. does not explicitly disclose the branched-chain amino acid as being in the form of an oligopeptide that comprises at least one branched-chain amino acid per oligopeptide molecule.
However, Prakash et al. discloses a similar composition that may comprise branched-chain amino acids and sugar alcohol ([0834]), wherein the amino acids may be present in the form of an oligopeptide that comprises at least one branched-chain amino acid per oligopeptide molecule (i.e., “di-, or tri-form form of the same or different amino acids”) ([0091]).
It would have been obvious to one having ordinary skill in the art to use branched-chain amino acids in the form of oligopeptides in the product of Hara et al. First, Hara et al. discloses broadly that the amino acids may be produced by any of several methods and are not particularly limited ([0028]), which would prompt a skilled practitioner to consult Prakash et al. for further instruction regarding suitable forms of the amino acids. Since Prakash et al. teaches that such amino acids may be present in a similar composition in the form of oligopeptides that comprise at least one branched-chain amino acid per oligopeptide molecule ([0091]), a skilled practitioner would find the use of such oligopeptides in the product of Hara et al. to be obvious.
Regarding claim 15, Hara et al. discloses a powdered nutritional product ([0027], [0045]) comprising at least 15 wt.% of a branched-chain amino acid ([0028]) and a sugar alcohol 
Hara et al. does not explicitly disclose the branched-chain amino acid as being in the form of an oligopeptide that comprises at least one branched-chain amino acid per oligopeptide molecule.
However, Prakash et al. discloses a similar composition that may comprise branched-chain amino acids and sugar alcohol ([0834]), wherein the amino acids may be present in the form of an oligopeptide that comprises at least one branched-chain amino acid per oligopeptide molecule (i.e., “di-, or tri-form form of the same or different amino acids”) ([0091]).
It would have been obvious to one having ordinary skill in the art to use branched-chain amino acids in the form of oligopeptides in the product of Hara et al. First, Hara et al. discloses broadly that the amino acids may be produced by any of several methods and are not particularly limited ([0028]), which would prompt a skilled practitioner to consult Prakash et al. for further instruction regarding suitable forms of the amino acids. Since Prakash et al. teaches that such amino acids may be present in a similar composition in the form of oligopeptides that comprise at least one branched-chain amino acid per oligopeptide molecule ([0091]), a skilled practitioner would find the use of such oligopeptides in the product of Hara et al. to be obvious. Further, oligopeptides that are di- or tri-form forms of the same amino acids as taught in Prakash et al. would not alter the weight ratio analysis, such that the claimed ratio of oligopeptide to the sugar 
Hara et al. also does not explicitly disclose the product as exhibiting improved dissolution of the branched-chain amino acid compared with a product that lacks sugar alcohol when the claimed protocol is performed.
However, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” The claimed product and the product of Hara et al. are substantially identical in composition. As such, to the extent the claimed composition exhibited the claimed dissolution characteristics, the product of Hara et al. would likewise exhibit such characteristics due to such features effectively being inherent attributes of the composition. The claimed product is thus considered obvious in light of Hara et al. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the specifically-claimed dissolution protocol. Accordingly, such dissolution properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 16, Hara et al. discloses the sugar alcohol as being xylitol, sorbitol, or erythritol ([0032]).
As for claim 17, Prakash et al. discloses a similar composition to that of Hara et al. that may comprise branched-chain amino acids and sugar alcohol, wherein the sugar alcohol may be inositol ([0834]).
It would have been obvious to one having ordinary skill in the art to use myo-inositol as the sugar alcohol in the product of Hara et al. First, Hara et al. discloses broadly that the sugar 
As for claims 18-21, Prakash et al. discloses the oligopeptide as being a dipeptide (claim 18), a tripeptide (claim 19), a tetrapeptide (claim 20), or a pentapeptide (claim 21) ([0091]).
As for claim 22, Hara et al. discloses the product as additionally comprising 20-50 wt.% wt. carbohydrate ([0032]; [0028], where the amino acid is present in an amount of 10-80%; [0029], where an additional component is present in a minimum amount of 1%; and [0027], [0033], where the sugar alcohol and carbohydrates are optional components that may thus be present in total amounts ranging from 0% to about 89%, thus resulting in a potential carbohydrate concentration that falls with the claimed range of 20-50 wt.%, e.g., 45% amino acid, 4.5% palatinose, 4.5% sugar alcohol, and 46% carbohydrate).
As for claim 23, Hara et al. discloses the carbohydrate as being sucrose, glucose, lactose, or fructose ([0032]).
As for claim 24, Hara et al. discloses the product as further comprising an acidulant that is citric acid, malic acid, or tartaric acid ([0036]).
As for claims 25 and 26, Hara et al. discloses the product as comprising 20-60 wt.% (claim 25) and 30-55 wt.% (claim 26) of the branched-chain amino acid ([0028]), where the concentrations would be identical for oligopeptides that are di- or tri-form forms of the same amino acids as taught in Prakash et al.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-3, 5-7, and 9-14 over Hara et al.; claims 4, 8, and 15-26 over Hara et al. and Prakash et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Hara et al. is directed to tablets with improved compression molding properties but that the reference does not specifically disclose a powdered product having the claimed characteristics (Applicant’s Remarks, p. 9, ¶2). Applicant asserted that the product of Hara et al. contains an amount of sugar alcohol equal to or greater than the branched-chain amino acid. Id. Applicant argued specifically that Hara et al. discloses only one example wherein the branched chain amino acid and the sugar alcohol are present in equal amounts, as opposed to a ratio that falls within the claimed range (Applicant’s Remarks, p. 9, ¶3 – p. 10. ¶1).
However, Hara et al. discloses that the components are formed into a powder prior to producing a tablet ([0045]), such that reliance on the reference for its teaching of a powder is proper.
As for the disclosed ratio of the branched-chain amino acid, Examiner maintains that the disclosure of suitable concentrations for each of the branched-chain amino acid and the sugar alcohol as described in the claim rejection is adequate to deem the presently-claimed composition obvious. Hara et al. discloses that the amino acid is present in an amount of 10-80% ([0028]). Hara et al. then discloses that the composition is required to contain hydrogenated palatinose, but that it may be in an amount as low as 0.1 parts by mass compared to the mass of the branched chain amino acid ([0029]). Since the branched chain amino acid may be in a concentration as low as 10%, the hydrogenated palatinose may be at a concentration as low as l%. Hara et al. further discloses that the composition may comprise a saccharide that may be 
Further, MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” The compositions of the mixtures in the examples, including the relative amounts between the branched-chain amino acid and the sugar alcohol, do not teach away from the broader disclosure 
Applicant then asserted that Hara et al. does not provide specific teachings to arrive at a powdered product having the claimed dissolution properties (Applicant’s Remarks, p. 9, ¶2; p. 10, ¶2 – p. 11, ¶2). 
The claimed characteristics of the powder were determined to be obvious for the reasons detailed in the claim rejection, namely, such features were determined to effectively be inherent attributes of the composition. Further, MPEP 2112 II states: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” That Hara et al. does not recognize the dissolution characteristics of the composition does not preclude reliance on the reference for deeming the claimed composition obvious, where the claimed characteristics were determined to be inherent.
Also, the claimed dissolution protocol is clearly only directed to laboratory analysis of the composition in specifically requiring only 17.6 g of the product mixed into 16 fluid ounces (i.e., the method is not performed on a commercial scale) and requiring a mixing speed of 400 rpm (in contrast to the asserted aim of the product as being provided in a single-serve “on the go” packaging in the specification at [0041], where a mixing apparatus capable of such speed would not routinely be available). Notably, the claims are merely product claims, not methods for using the products. The claims do not require the products to be used according to the claimed dissolution protocol but instead only require that when the products are subject to such a protocol that the improved characteristics are observed. The claimed dissolution characteristics would thus not necessarily materialize in practice where the product is used in conditions that do not 
Applicant also argued that Hara et al. teaches that the compression molded tablets should not be combined with water in order to preserve stability of the tablet ingredients (Applicant’s Remarks, p. 11, ¶2).
The claims are rejected on the disclosure of Hara et al. as related to the powdered product, not the tableted material. The teaching of Hara et al. as related to the stability of the tableted material is thus not pertinent to the analysis.
Applicant concluded that a proper prima facie showing of obviousness was not established as related to the inherency of the claimed dissolution characteristic (Applicant’s Remarks, p. 11, ¶3 – p. 12, ¶1).
However, Examiner maintains that a proper prima facie showing of obviousness has been shown in that the claimed product and the product of Hara et al. are substantially identical in composition. As such, to the extent the claimed composition exhibited the claimed dissolution characteristics, the product of Hara et al. would likewise exhibit such characteristics due to such features effectively being inherent attributes of the composition. MPEP 2112 V indicates that “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.” Applicant has not persuasively shown that the claimed 
Applicant next argued that Prakash et al. does not remedy the alleged deficiencies of Hara et al. (Applicant’s Remarks, p. 12, ¶2).
However, Examiner maintains that no such deficiency exists in the disclosure of Hara et al. and that Prakash et al. is adequate for all that is relied on in the present claim rejections.
For claim 4, Applicant argued that Hara et al. teaches the use of palatinose as a sugar alcohol, where other sugar alcohols are allegedly unsuitable (Applicant’s Remarks, p. 12, ¶4 – p. 13, ¶3).
As noted in the claim rejection, though, Hara et al. plainly discloses the use of a number of sugar alcohols as optional components in the composition ([0032]). Such use would be in addition to palatinose rather than in its place. Example 1 of Hara et al. is directed only to the substitution of palatinose by other sugar alcohols, which is not the same as what is disclosed as being the inventive compound of the reference. Applicant’s argument is thus unpersuasive.
Applicant further argued that Prakash et al. only discloses inositol among a list of other alternatives and for use as a sweet-taste improving polyol additive (Applicant’s Remarks, p. 14, ¶1). Applicant also asserted that there is no teaching in Prakash et al. of using inositol for tableting purposes. Id. Applicant concluded that there would be no reason to employ inositol in the product of Hara et al. Id.
However, Prakash et al. is relied on only for its instruction that inositol is a sugar alcohol that is suitable for use in similar applications. Hara et al. provides the primary instruction that the composition may comprise sugar alcohols generally ([0032]). The claim rejection does not rely on incorporation of inositol into the product of Hara et al. for tableting purposes. Examiner maintains that adequate motivation was detailed in the claim rejection for combining the instruction of Prakash et al. with that of Hara et al. Applicant’s argument is unpersuasive.
The rejections of claims 1-26 have been maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 1-26 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793